Citation Nr: 1537776	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part denied entitlement to individual unemployability.  This matter was remanded in July 2011 and April 2013 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board directed the AOJ to obtain an opinion on unemployability due to service-connected back and left foot disabilities.  In a June 2013 VA examination report, a VA examiner addressed whether the Veteran is unemployable due to lumbar degenerative joint disease, plantar fasciitis, and apparently lumbar sprain.  Service connection is in effect for lumbar strain and residuals of a stress fracture of the left foot with plantar fasciitis and Achilles tendonitis.  While the examiner addressed the functional impairment from the plantar fasciitis, the examiner did not address the functional impairment of the lumbar strain and residuals of the stress fracture of the left foot with Achilles tendonitis.

In the April 2013 remand, the Board also directed the AOJ to refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2014).  The AOJ did not refer the claim.

In light of the above, the AOJ did not comply with the directives of the April 2013 Board remand.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

Moreover, the April 2013 VA examination report reflects that the examiner reviewed lumbar spine X-rays dated in January 2009 and a magnetic resonating imaging (MRI) scan dated in January 2008.  The January 2009 VA lumbar spine X-rays report reveals that previous X-rays were taken in December 2007.  Thus, there is evidence of VA treatment since the AOJ last obtained VA treatment records in March 2007 and all VA treatment records from March 2007 to the present should be obtained.

At the April 2013 VA examination, the Veteran reported a history of miscellaneous jobs for his neighbors.  The AOJ should ask the appellant to provide a complete employment history since 2006.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine and left foot disabilities as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Regardless of the claimant's response, obtain all treatment records from the Hampton VA Medical Center from March 2007to the present.

2.  Ask the Veteran to provide a complete employment history since 2006.

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of his lumbar strain and residuals of a stress fracture of the left foot with plantar fasciitis and Achilles tendonitis and determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his lumbar strain and residuals of a stress fracture of the left foot with plantar fasciitis and Achilles tendonitis.

An examiner should comment on any current employment-related functional impairment caused by the service-connected lumbar strain and residuals of a stress fracture of the left foot with plantar fasciitis and Achilles tendonitis.

A complete rationale for any comments offered must be provided.

4.  The claim must be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2014).

5.  After completing the above actions, the AOJ should readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




